 

Exhibit 10.12

 

RECORDING REQUESTED BY AND WHEN RECORDED RETURN TO:   Alison D. Waterson, Esq.
Alston & Bird LLP 1201 West Peachtree Street Atlanta, Georgia 30309  

 

ASSIGNMENT OF LEASES

 

DEFINED TERMS

 

Execution Date:  December 1, 2016  

Loan: A first mortgage loan in an amount of $51,000,000.00 from Assignee to
Assignor

 



Assignor & Address: BR Roswell, LLC, a Delaware limited liability company   c/o
Bluerock Real Estate, LLC   712 Fifth Avenue, 9th Floor   New York, NY  10019  
Attention:  Michael Konig and Jordan Ruddy     with a copy to:       Kaplan
Voekler Cunningham & Frank PLC   1401 East Cary Street   Richmond, Virginia
23219   Attention:  S. Edward Flanagan, Esq.    



Assignee & Address:   MetLife HCMJV 1 REIT, LLC,     a Delaware limited
liability company     c/o MetLife Real Estate Investors     One Alliance Center
    3500 Lenox Road NE, Suite 1800     Atlanta, GA  30326    
Attention:  Officer in Charge     Re: Roswell City Walk Apartments

 



1

 

 

  and: MetLife HCMJV 1 REIT, LLC     c/o MetLife Real Estate Investors     One
Alliance Center     3500 Lenox Road NE, Suite 1800     Atlanta, GA  30326    
Attention:  Regional Associate General Counsel     Re: Roswell City Walk
Apartments         and: MetLife HCMJV 1 REIT, LLC     c/o MetLife Investment
Advisors, LLC     One MetLife Way     Whippany, NJ 07981-1449    
Attention:  Associate General Counsel – MIM Unit     Investments Law     Re:
Roswell City Walk Apartments      



Note:  A Promissory Note dated as of the Execution Date executed by Assignor in
favor of Assignee in the amount of the Loan. Security Instrument:  A Deed to
Secure Debt, Security Agreement and Fixture Filing dated as of the Execution
Date, granted by Assignor to Assignee securing repayment of the Note.  The
Security Instrument will be recorded in the records of the County in which the
Property is located. Loan Agreement:  A Loan Agreement dated as of the Execution
Date by and between Assignor and Assignee.

 

THIS ASSIGNMENT OF LEASES (this “Agreement”) is entered into by Assignor as of
the Execution Date in favor of Assignee and affects the Property as hereinafter
described. Certain terms used in this Agreement are defined in the Defined Terms
above. Capitalized terms used and not otherwise defined herein shall have the
definitions set forth in the Loan Agreement.

 

RECITALS

 

A.           Pursuant to the Loan Agreement, Assignee has loaned or will loan to
Assignor the Loan which is evidenced by the Note and includes all extensions,
renewals, modifications and amendments. The payment of the Note is secured by
the Security Instrument which encumbers Assignor’s interest in the real property
described in Exhibit A attached to this Agreement (the “Land”) and Assignor’s
interest in the improvements and personal property and equipment situated on the
Land (the “Improvements”) (collectively, the “Property”); and

 



  2ASSIGNMENT OF LEASES

 

 

B.           In accordance with the terms set forth herein, Assignor desires to
assign to Assignee all of Assignor’s right, title and interest in and to all
leases and all other agreements for possession of all or any portion of the
Property, including all of the same now or hereafter existing, and all
extensions, modifications, amendments, expansions and renewals of any of the
same and all guaranties of any obligations under any of the foregoing, including
all modifications and amendments to such guaranties. The documents described in
this Recital B are collectively referred to as the “Leases”.

 

In consideration of the Recitals and for good and valuable consideration,
Assignor agrees with Assignee and its successors and assigns as follows:

 

Section 1.          Payment of Note. Assignor desires to secure (a) the timely
payment of the principal of and interest on the Note and all other indebtedness
secured by the Security Instrument; and (b) the full compliance with the terms,
conditions, covenants and agreements contained in the Note, the Loan Agreement,
the Security Instrument and the other documents executed by Assignor in
connection with the Loan.

 

Section 2.          Present and Absolute Assignment of Leases, Rents and
Profits. Assignor absolutely, presently and unconditionally grants, assigns and
transfers to Assignee all of Assignor’s right, title and interest in and to the
Leases. This grant includes without limitation all of the following (the
“Income”): (a) all rent payable under the Leases; (b) all of Assignor’s right,
title and interest in and to tenant security deposits held by Assignor pursuant
to the Leases; (c) all additional rent payable under the Leases; (d) all
proceeds of insurance payable to Assignor under the Leases and all awards and
payments on account of any taking or condemnation; (e) all claims, damages and
other amounts payable to Assignor in the event of a default under or termination
of any of the Leases, including without limitation all of Assignor’s claims to
the payment of damages arising from any rejection by a tenant of any Lease under
the Bankruptcy Code as amended from time to time, and (f) all other items
included in the definition of Rents and Profits under the Loan Agreement.

 

Section 3.          Specific Covenants of Assignor. Assignor covenants and
agrees:

 

(a)          No action by Assignee shall release Assignor from its obligations
under this Agreement. Assignor irrevocably appoints Assignee its true and lawful
attorney to exercise its rights under this Agreement pursuant to the terms
hereof, which appointment is coupled with an interest.

 

(b)          If a petition under the Bankruptcy Code shall be filed by or
against Assignor and Assignor, as landlord, shall determine to reject any Lease
pursuant to Section 365(a) of the Bankruptcy Code, then Assignee shall have the
right, but not the obligation, to demand that Assignor assume and then assign
the Lease and Assignor’s interest as landlord to Assignee and that Assignor
shall provide adequate assurance of future performance under the Lease, in which
case Assignor shall comply with such demands.

 



  3ASSIGNMENT OF LEASES

 

 

(c)          Assignee’s rights under this Agreement may be exercised either
independently of or concurrently with any other right in this Agreement, the
Loan Agreement, the Security Instrument or in any other document securing the
Note. No action taken by Assignee under this Agreement shall cure or waive any
default nor affect any notice under the Loan Agreement or the Security
Instrument.

 

Section 4.          Confirmation of Assignment. Assignor covenants and agrees,
upon demand, to confirm in writing the assignment to Assignee of all present and
future Leases upon the terms set forth in this Agreement. Notwithstanding the
preceding sentence, the terms and provisions of this Agreement shall apply
automatically to any Leases entered into after the Execution Date.

 

Section 5.          Representations and Warranties. Assignor makes the following
representations and warranties to Assignee: (a) Assignor has not executed any
currently effective prior assignment of its right, title and interest in the
Leases or the Income, and (b) Assignor has not done any act which might prevent
Assignee from exercising its rights under this Agreement.

 

Section 6.          License to Collect Monies Until Event of Default. So long as
no Event of Default (as defined in the Loan Agreement) exists, Assignor shall
have a license to (a) receive and use all Income and (b) enforce the terms of
the Leases, all being subject to compliance with the Loan Documents. This
license shall be terminable at the sole option of Assignee, without regard to
the adequacy of its security under this Agreement or under the Security
Instrument and without notice to Assignor, if an Event of Default has occurred
and is continuing. Notwithstanding the foregoing, this license does not include
the right to receive or use Insurance Proceeds or any Condemnation Proceeds,
each as defined in and governed by the Loan Agreement.

 

Section 7.          Entry by Assignee and Receiver. During any period that an
Event of Default exists: (i) Assignee is authorized either in person or by
agent, with or without bringing any action or proceeding or having a receiver
appointed by a court, (a) to enter upon, take possession of, manage and operate
the Property and collect the Income, and (b) to make, enforce, modify, and
accept the surrender of the Leases. (ii) Assignee is authorized to take these
actions either with or without taking possession of the Property. (iii) In
connection with this entry, Assignor authorizes Assignee to perform all acts
necessary for the operation and maintenance of the Property. (iv) Assignee may
sue for or otherwise collect all Income, including those past due and unpaid,
and apply the Income, less costs and expenses of operation and collection,
including reasonable attorneys’ fees, to the indebtedness secured by the
Security Instrument in such order as Assignee may determine. Assignee’s exercise
of its rights under this Section shall not be deemed to cure or waive any breach
of any covenant of the Loan Documents or any Event of Default.

 



  4ASSIGNMENT OF LEASES

 

 

Section 8.          Indemnification. Assignor shall indemnify Assignee and
MetLife HCMJV 1, LP, and their respective affiliates, partners and participants,
and the officers, directors, agents, employees of each of them, and the
successors and assigns of each of them against and hold it harmless from any and
all liability, claims, loss or damage which it may incur under the Leases or
under this Agreement; provided, however, that the foregoing indemnity shall not
apply to any such liability, claim, loss or damage caused by Assignee’s gross
negligence or willful misconduct.

 

Section 9.          Mortgagee in Possession. To the fullest extent permitted by
law, neither the assignment of Leases and Income to Assignee nor the exercise by
Assignee of any of its rights or remedies under this Agreement, including
without limitation, the entering into possession or the appointment of a
receiver, shall be deemed to make Assignee a “mortgagee-in-possession” or
otherwise liable with respect to the Property. Although Assignee has the right
to do so, it shall not be obligated to perform any obligation under the Leases
by reason of this Agreement. To the fullest extent permitted by law, neither
this Agreement nor any action or inaction on the part of Assignee shall
constitute an assumption on the part of Assignee of any obligation or liability
under any of the Leases.

 

Section 10.         Reconveyance and Termination. Upon the payment in full of
the Loan, as evidenced by the recording of a satisfaction or reconveyance of the
Security Instrument, this Agreement shall be void and of no effect.

 

Section 11.         Tenants Entitled to Rely on Assignee’s Requests. Assignor
irrevocably authorizes and directs the tenants and their successors, upon
receipt of any written request of Assignee stating that an Event of Default
exists, to pay to Assignee the Income due and to become due under the Leases.
Assignor agrees that the tenants shall have the right to rely upon any such
statement without any obligation to inquire as to whether any Event of Default
actually exists and regardless of any claim of Assignor to the contrary.
Assignor agrees that it shall have no claim against the tenants for any Income
paid by the tenants to Assignee.

 

Section 12.         Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of Assignor and shall inure to the benefit of and be
enforceable by Assignee, its successors and assigns. If more than one person,
corporation, partnership or other entity shall execute this Agreement, then the
obligations of the parties executing the Agreement shall be joint and several.

 

Section 13.         Notices. All notices pursuant to this Agreement shall be
given in accordance with the Notice provision of the Loan Agreement, which is
incorporated into this Agreement by this reference.

 

Section 14.         Governing Law. This Agreement shall be governed and
construed by the laws of the State in which the Property is located.

 



  5ASSIGNMENT OF LEASES

 

 

Section 15.         Miscellaneous. This Agreement may be modified, amended,
waived, or terminated only by an instrument in writing signed by the party
against which enforcement of such modification, amendment, waiver, or
termination is sought. No failure or delay in exercising any rights provided
hereunder shall constitute a waiver of any default or Event of Default.
Assignor, at its expense, will execute all documents and take all action that
Assignee from time to time may reasonably request to preserve and protect the
rights provided under this Agreement. The headings in this Agreement are for
convenience of reference only and shall not expand, limit or otherwise affect
the meanings of the provisions. This Agreement may be executed in several
counterparts, each of which shall be an original, but all of which shall
constitute one document.

 

Section 16.         Liability of Assignor. The obligations of Assignor under
this Agreement are subject to the limitations on recourse set forth in Section
12.20 of the Loan Agreement.

 

[NO FURTHER TEXT ON THIS PAGE] 



  6ASSIGNMENT OF LEASES

 

 

IN WITNESS WHEREOF, THIS ASSIGNMENT OF LEASES has been executed by Assignor as
of the Execution Date.

 

  ASSIGNOR:         Signed, sealed and BR ROSWELL, LLC, delivered in the a
Delaware limited liability company presence of:       By: /s/ Jordan Ruddy   /s/
Illegible Signature Name:    Jordan Ruddy   Unofficial Witness Title: Authorized
Signatory         /s/ Dale Pozzi     Notary Public     Commission Expiration
Date: 1/28/2017           [Notarial Seal]    

 

Signature Page



 ASSIGNMENT OF LEASES

 

 

EXHIBIT A

 

DESCRIPTION OF LAND

 

All that tract or parcel of land lying and being in Land Lot 426 of the 1st
District, 2nd Section, City of Roswell, Fulton County Georgia and being more
particularly described as follows:

 

To Reach the TRUE POINT OF BEGINNING commence at a nail found on the northerly
mitered intersection of the northerly Right of Way of Norcross Street (Variable
R/W) and the easterly Right of Way of Frazier Street (Variable R/W); thence
running along the easterly Right of Way of Frazier Street (Variable R/W) North
01° 09' 00" East a distance of 97.50 feet to a 1/2” rebar found; thence South
87º 25' 18” East a distance of 1.98 feet to the TRUE POINT OF BEGINNING, from
point thus established and running along said Right of Way North 00° 49' 41"
East a distance of 618.33 feet to an iron pin set; thence leaving said Right of
Way South 88° 59' 39" East a distance of 572.40 feet to an iron pin set; thence
South 01° 09' 56" East a distance of 306.45 feet to a 1/2” rebar found; thence
North 82° 18' 10" East a distance of 85.64 feet to a 1/2" rebar and cap found;
thence North 86° 44' 06" East a distance of 78.09 feet to 1” open top pipe
found; thence South 06° 05' 06" West a distance of 399.71 feet to an iron pin
set on the northerly Right of Way of Norcross Street (Variable R/W); thence
running along said Right of Way the following courses: South 89° 19' 52" West a
distance of 42.30 feet to a point; thence running along a curve to the left an
arc length of 36.20 feet, (said curve having a radius of 319.00 feet, with a
chord bearing of South 86° 04' 49" West, and a chord length of 36.18 feet) to a
point; thence along a curve to the right an arc length of 61.20 feet, (said
curve having a radius of 1111.26 feet, with a chord bearing of South 84° 24' 25"
West, and a chord length of 61.19 feet) to a point; thence along a curve to the
right an arc length of 120.72 feet, (said curve having a radius of 1388.01 feet,
with a chord bearing of South 87° 43' 38" West, and a chord length of 120.68
feet) to a point; thence North 88° 28' 06" West a distance of 74.44 feet to a
point; thence running along a curve to the left an arc length of 29.61 feet,
(said curve having a radius of 16313.25 feet, with a chord bearing of North 88°
37' 21" West, and a chord length of 29.61 feet) to a point; thence North 89° 02'
19" West a distance of 91.10 feet to a point; thence running along a curve to
the left an arc length of 29.01 feet, (said curve having a radius of 219.00
feet, with a chord bearing of South 87° 10' 01" West, and a chord length of
28.99 feet) to a point; thence South 82° 44' 08" West a distance of 35.47 feet
to a point; thence leaving said Right of Way North 00° 23' 37" East a distance
of 101.05 feet to a 1/2” rebar found; thence North 86° 37' 42" West a distance
of 98.14 feet to a 1/2" rebar found; thence South 00° 26' 40" West a distance of
15.82 feet to a 1/2" rebar found; thence North 87° 25' 18" West a distance of
91.52 feet to the TRUE POINT OF BEGINNING. Said tract contains 10.280 Acres
(447,775 Square Feet).

 

TOGETHER WITH all easements appurtenant to the above described parcel as set
forth in that certain Drainage Easement Agreement dated November 14, 2013 among
Roswell Commons Group, L.P., Habitat for Humanity of North Fulton, Inc.,
Norcross Village Homeowners Association, Inc., Roswell Landings Condominium
Association, Inc. and Liberty Lofts and Townhomes Association, Inc., filed
November 18, 2013, recorded in Deed Book 53351, page 14, Fulton County, Georgia
records.

 

Exhibit A



 ASSIGNMENT OF LEASES

